361 S.W.3d 480 (2012)
STATE of Missouri, Respondent,
v.
Tarrell Michael SHIELDS, Appellant.
No. WD 72971.
Missouri Court of Appeals, Western District.
March 20, 2012.
Erika R. Eliason, for Appellant.
Robert J. Bartholomew, for Respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge Presiding, JOSEPH M. ELLIS, Judge and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM:
Tarrell Shields appeals from his conviction on one count of receiving stolen property, § 570.080. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum *481 explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).